                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

   MARY A. KEISLER and JOHN S.
   KEISLER,

                Plaintiffs,

        v.
                                   Civil No. 17-1589 (NLH/KMW)
   MANORCARE HEALTH SERVICES-
   WASHINGTON TOWNSHIP,
                                   OPINION
   PORTFOLIO ONE, LLC, HCR
   HEALTHCARE, LLC, HEARTLAND,
   LLC, HCR MANORCARE, INC, LP
   CARLYLE PARTNERS, MANOR CARE,
   INC., OPERATIONS II HCR
   MANORCARE, ABC COMPANIES (1-
   10), DEF PARTNERSHIPS (1-10),
   JOHN DOE PHYSICIANS (1-10),
   JANE DOE NURSES (1-20), and
   JANE MOE TECHNICIANS, CNAs,
   and PARAMEDIC EMPLOYEES (1-
   20),

                Defendants.


APPEARANCES:

DAVID L. GORDON
PHILLIP J. ANDERSON
SHANE P. SIMON
BUCHANAN INGERSOLL & ROONEY PC
700 ALEXANDER PARK
SUITE 300
PRINCETON, NJ 08540

     Attorney for Defendants.

HILLMAN, District Judge

     This case concerns common law and statutory claims stemming

from injuries sustained by Plaintiff Mary A. Keisler while at a
nursing home operated by Defendants in Washington Township, New

Jersey.   Presently before the Court is Defendants’ Motion to

Dismiss Pursuant to Federal Rule of Civil Procedure 41(b)

(“Motion to Dismiss”).   This Court will grant Defendants’ Motion

to Dismiss for the reasons stated below.

                            BACKGROUND

     This Court takes its facts from Plaintiffs’ complaint.

Between February 17 and February 25, 2015, Plaintiff Mary

Keisler was a patient at the nursing home operated by Defendants

in Washington Township, New Jersey.   Plaintiff John S. Keisler

was her husband.   At some point in February 2015, it appears

Mary Keisler suffered injuries, which included a hip fracture,

severe bruising, facial contusions, and lacerations.

     On December 1, 2016, Plaintiffs filed a complaint in the

Superior Court of New Jersey, Gloucester County.    The complaint

alleged four counts against all Defendants for (1) negligence,

(2) violations of N.J. Rev. Stat. § 30:13-1, et seq., (3)

punitive damages, and (4) per quod.   Defendants removed the case

to this Court on March 9, 2017 on the basis of diversity.

     Discovery proceeded shortly thereafter.    On November 21,

2017, Plaintiffs’ counsel informed the Court via letter that

Mary Keisler had passed away.   (ECF No. 15.)   The letter stated

that John Keisler still wished to pursue the claims, but needed

to set up Mrs. Keisler’s estate first.   (ECF No. 15.)   Discovery

                                 2
deadlines were extended sixty days to accommodate Plaintiffs’

schedule.    (ECF No. 17.)   On January 26, 2018, Plaintiffs’

counsel informed the Court that he had not been able to get in

contact with Mr. Keisler and had hired a private investigator to

find his client.    (ECF No. 18.)   Discovery deadlines were again

extended for another sixty days.        (ECF No. 20.)   Besides a

status conference in March and July 2018, no further progress

has been made in this case.     As of the writing of this opinion,

it appears Mr. Keisler has not been located nor has he responded

to correspondence from his counsel.

     On August 10, 2018, Defendants filed their Motion to

Dismiss.    No response was filed by Plaintiffs.        Accordingly, the

Motion to Dismiss is ripe for adjudication.

                               ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court has jurisdiction over this case pursuant to 28

U.S.C. § 1332.

     B.     Rule 41(b) Standard

     Pursuant to Federal Rule of Civil Procedure 41(b), the

Court may dismiss an action when a plaintiff fails to prosecute

his case or comply with the court rules or a court order.           FED.

R. CIV. P. 41(b).

     Generally, when deciding whether to dismiss a case for a

plaintiff’s failure to prosecute, the Court must consider the

                                    3
six factors set forth in Poulis v. State Farm Fire and Casualty

Co., 747 F.2d 863, 868 (3d Cir. 1984).    These factors are:

     (1) the extent of the party’s personal responsibility;
     (2) the prejudice to the adversary caused by the
     failure to meet scheduling orders and respond to
     discovery; (3) a history of dilatoriness; (4) whether
     the conduct of the party or the attorney was willful
     or in bad faith; (5) the effectiveness of sanctions
     other than dismissal, which entails an analysis of
     alternative sanctions; and (6) the meritoriousness of
     the claim or defense.

Poulis, 747 F.2d at 868.    The Court notes that “[n]ot all of

these factors need to be met for a district court to find

dismissal is warranted.”    Hicks v. Feeney, 850 F.2d 152, 156 (3d

Cir. 1988).    Thus, the Court will consider these factors in

turn.

     C.     Rule 41(b) Motion

          a. The Extent of Plaintiffs’ Personal Responsibility

     The Court finds this factor favors dismissal.    Obviously,

Mrs. Keisler bears no responsibility for the failure to

prosecute this action, as up to her passing she appears to have

been actively involved in the litigation.    Similarly, her

counsel is not personally responsible.    Since late-November

2017, Plaintiffs’ counsel has been diligent in attempting to

locate Mr. Keisler so that litigation could continue, but has

been unsuccessful.

     But, Mr. Keisler does bear personal responsibility for the

lack of prosecution of this action since November 2017.    Mr.

                                  4
Keisler is necessary to continue this action, but has not

returned his counsels’ telephone calls or correspondence.

Whether Mr. Keisler was explicit in his refusal to continue this

litigation or whether this is merely implicit refusal based on

inaction, Mr. Keisler bears direct responsibility.    For that

reason, this Court finds this factor favors dismissal.

       b. The Prejudice to Defendants Caused by the Failure to
          Meet Scheduling Orders and Respond to Discovery

     The Court finds this factor also supports dismissal.

Generally, “[e]vidence of prejudice to an adversary . . .

‘bear[s] substantial weight in support of dismissal.’”    Adams v.

Trs. of the N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863,

873-74 (3d Cir. 1994) (quoting Scarborough v. Eubanks, 747 F.2d

871, 876 (3d Cir. 1984)).    Generally, prejudice includes “‘the

burden imposed by impeding a party’s ability to prepare

effectively a full and complete trial strategy.’”    Briscoe v.

Klaus, 538 F.3d 252, 259 (3d Cir. 2008) (quoting Ware v. Rodale

Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003)).    Examples of

this type of prejudice include the loss of evidence, “‘the

inevitable dimming of witnesses’ memories,’” and burdens or

costs imposed upon the discovering party.    Id. (citing Adams, 29

F.3d at 874).

     Defendants have been unable to depose either of the

Plaintiffs in this case.    Plaintiffs have, in general, not


                                  5
responded to discovery requests since November 2017.    Defendants

have been unable, as a result, to engage in expert discovery.

Obviously, Mr. Keisler’s disappearance is the root of this

issue, not Mrs. Keisler or Plaintiffs’ counsel.    Mr. Keisler has

thus not honored discovery deadlines set by the Court.     There is

clear prejudice here, and this factor strongly favors dismissal.

       c. The History of Dilatoriness

     This factor also favors dismissal.    “Extensive or repeated

delay or delinquency constitutes a history of dilatoriness, such

as consistent non-response to interrogatories, or consistent

tardiness in complying with court orders.”    Adams, 29 F.3d at

874 (citing Poulis, 747 F.2d at 868).    This Court finds that

neither Mrs. Keisler or Plaintiffs’ counsel have shown a history

of dilatoriness.    However, Mr. Keisler has shown this type of

history.   Regardless of the reason, Mr. Keisler has not

participated in the case, missing multiple deadlines and causing

all litigation to stop.    This factor supports dismissal.

       d. The Willfulness or Bad Faith of the Conduct of
          Plaintiffs or Plaintiffs’ Counsel

     This factor does not favor dismissal.    Defendants concede

there was no willfulness or bad faith on the part of Plaintiffs

or their counsel.

       e. The Effectiveness of Sanctions Other than Dismissal

     This factor favors dismissal.    Essentially, this factor


                                  6
requires the Court to “consider the availability of sanctions

alternative to dismissal.”     Briscoe, 538 F.3d at 262 (citing

Poulis, 747 F.2d at 869).     This Court finds instructive the

treatment of this factor in Cooper v. Atlantic County Justice

Facility, No. 15-575 (JBS/JS), 2016 U.S. Dist. LEXIS 3903, at

*7-8 (D.N.J. Jan. 12, 2016).     In that case, the pro se plaintiff

could not be located after he filed his complaint; all mail sent

to him was returned as undeliverable.     Id. at *1-3.   The Court

determined that monetary sanctions, an order to show cause

requiring the plaintiff to state why his case should not be

dismissed, and administrative termination would all be

ineffective.   Id. at *7-8.

     Although circumstances are slightly different in this case,

the same reasoning and outcome applies here.     Monetary sanctions

against Mr. Keisler would be ineffective since he cannot be

located.   Monetary sanctions against his counsel would be

unwarranted because they are not responsible for Mr. Keisler’s

unwillingness to continue with this litigation.     For similar

reasons, an order to show cause or administrative termination

would be ineffective.   Nothing short of dismissal will solve the

issue of Mr. Keisler’s disappearance.     Thus, this factor favors

dismissal.

       f. The Meritoriousness of the Claim or Defense

     This factor does not favor dismissal.     Under this factor,

                                   7
the Third Circuit has instructed district courts to “use the

standard for a Rule 12(b)(6) motion to dismiss for failure to

state a claim” to determine meritouriousness of claims and

defenses.    Briscoe, 538 F.3d at 263 (citing Poulis, 747 F.2d at

869-70).    Defendants concede Plaintiffs’ claims are meritorious

under this standard.    Thus, this factor does not favor

dismissal.

     On balance, this Court finds the Poulis factors weigh in

favor of dismissal.    After the passing of his wife, it appears

Mr. Keisler did not actually wish to continue this litigation

and – despite the best efforts of his counsel – it appears Mr.

Keisler also does not wish to be found.    Unfortunately, nothing

short of dismissal will alleviate the prejudice caused to

Defendants.   Thus, this Court will grant Defendants’ Motion to

Dismiss.

                             CONCLUSION

     Based on the foregoing reasons, this Court will grant

Defendants’ Motion to Dismiss.

     An appropriate Order will be entered.



Date: March 4, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  8
